Citation Nr: 1603145	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  12-02 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a September 2006 rating decision not assigning an effective date earlier than October 31, 2005, for the initial grant of service connection for a generalized anxiety disorder (GAD).

2.  Entitlement to service connection for bruxism as secondary to the 
service-connected GAD.

3.  Entitlement to service connection for a genitourinary disorder, including urinary frequency, as secondary to the service-connected GAD.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD), as secondary to the service-connected GAD.

5.  Entitlement to service connection for a digestive disorder, including constipation, as secondary to the service-connected GAD.

6.  Entitlement to service connection for a disability manifested by dizziness and/or lightheadedness, as secondary to the service-connected GAD.

7.  Entitlement to a rating higher than 30 percent for the service-connected GAD, prior to April 26, 2011, and to a rating higher than 50 percent since

8.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Terri Perciavalle, Agent


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty in the military during World War II, from February 1943 to October 1945.

This appeal to the Board of Veterans' Appeals (Board) is from September 2010 and July 2014 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In the September 2010 decision, the RO denied the Veteran's claim for a rating higher than 30 percent for his GAD.  Another decision since issued in January 2012, however, during the pendency of this appeal, increased the rating for this GAD to 50 percent as of April 26, 2011, the date of a VA compensation examination.  So the appeal now concerns whether the Veteran was entitled to a rating higher than 30 percent for his GAD prior to April 26, 2011, and whether he has been entitled to a rating higher than 50 percent since.  In the July 2014 decision, the RO denied the Veteran's claims for service connection and CUE in the September 2006 rating decision.

In July 2012, as support for his claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  The Veteran did not request a separate hearing in regard to his service connection and CUE claims.

These claims of entitlement to a higher rating for the GAD and a TDIU were previously before the Board in September 2012 and remanded for additional development.  For reasons and bases that will be discussed, the Board finds that there was compliance with the mandates of that remand in regards to the Veteran's increased-rating claim.  See Stegall v. West, 11 Vet. App. 268 (1998).  So in this decision the Board is adjudicating this claim.

The Board also sees that one of the Veteran's claims was initially described as entitlement to service connection for chest pain.  A March 2014 VA examination report indicated he had indigestion and GERD symptoms that he was claiming as chest pain.  Therefore, the Board has recharacterized the issue as entitlement to service connection for GERD.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bruxism; a genitourinary disorder, to include urinary frequency; GERD; a digestive disorder, to include constipation; a disability manifested by dizziness/lightheadedness, as secondary to the service-connected GAD; and entitlement to a TDIU are being REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The February 2006 rating decision that granted an effective date of October 31, 2005 considered the relevant evidence and law as it then existed and was not fatally flawed or egregious as to undebatably conclude a different result would have occurred if such error were corrected.

2.  Prior to April 26, 2011, the Veteran's GAD was manifested by anxiety, sleep disturbance, and mild memory loss, causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

3.  Since April 26, 2011, the Veteran's GAD has been manifested by anxiety, sleep disturbance, impairment of short and long-term memory, and disturbances of motivation and mood, causing occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The September 2006 rating decision did not involve CUE in granting an effective date of October 31, 2005, for GAD.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2015). 

2.  Prior to April 26, 2011, the criteria were not met for a rating higher than 30 percent for the GAD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1 , 4.2, 4.7, 4.130, Diagnostic Code 9400 (2015).

3.  Since April 26, 2011, the criteria have not been met for a rating higher than 50 percent for the GAD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1 , 4.2, 4.7, 4.130, Diagnostic Code 9400 (2015).

 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has met all statutory and regulatory notice-and-duty-to-assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, to this end, the Veteran was provided this required notice and information in an August 2010 and March 2014 letters, prior to the initial adjudication of his claims in the decisions at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

He has not alleged any notice deficiency during the processing and adjudication of his claims, certainly none that he and his representative consider unduly prejudicial - meaning necessarily outcome determinative of his claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To satisfy this additional obligation, the Veteran's service treatment records (STRs) and VA treatment records have been obtained and associated with his claims file for consideration.  

The Veteran was also provided VA compensation examinations that, collectively, contain a description of the history of the disabilities at issue, document and consider the relevant medical facts and principles, and recorded the relevant findings for rating the service-connected GAD.  Therefore, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The May 2013 VA examination addressing the Veteran's GAD was completed, as requested, in compliance with the Board's prior remand order.  There was compliance, certainly substantial compliance, with the Board's remand directives, in turn allowing the Board to proceed with adjudication of these claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In regard to the Veteran's CUE claim, the Veterans Claims Assistance Act (VCAA) does not apply to a CUE claim, irrespective of whether the Board or local RO issued the decision now being collaterally attacked.  See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA also does not apply to RO CUE claims).  See also Parker v. Principi, 15 Vet. App. 407 (2002).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claims being decided, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Standard of Review

In deciding these claims, the Board has reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, so both the lay and medical evidence, to determine its probative value, accounting for evidence that it finds persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the appellant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  CUE Claim

The Veteran and his attorney argue that there was CUE in the effective date of October 31, 2005, assigned for the grant of entitlement to service connection for GAD in the September 2006 rating decision.  For the reasons that follow, the Board finds that there was not CUE in the decision.


Legal Criteria

CUE is "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts. It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

"To prove the existence of [CUE as set forth in [38 C.F.R.] § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

The Court has devised a three-prong test for determining whether there was CUE in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and, (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court clarified the test set forth in Russell. In Fugo, the Court stated, "CUE is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  There is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Id.  See also Grover v. West, 12 Vet. App. 109, 
 111-112 (1999); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  See also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999) (expressly adopting the "manifestly changed the outcome" language in Russell).

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2) (2015).

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision, however.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved CUE.  38 C.F.R. § 3.105(a).

Generally, a rating decision does not become final and binding until written notification of the decision is issued to the claimant.  See 38 U.S.C.A. § 5104(a) ; 38 C.F.R. §§ 3.103, 3.104(a), 3.160(d), 19.25.  See also Best v. Brown, 10 Vet. App. 322, 325 (1997) (for a VA decision to become final and binding on a Veteran, he or she must first receive written notification of the decision); see, as well, Tablazon v. Brown, 8 Vet. App. 359, 361 (1995), citing Hauck v. Brown, 6 Vet. App. 518 (1994) (where an appellant never received notification of a decision denying his or her claim, then the usual one-year limit for timely appealing the decision does not begin to accrue ("run"); instead it is tolled ("stopped")).  The written notification also must explain the reasons and bases for the decision and apprise the Veteran of his or her procedural and appellate rights, in the event he or she disagrees with the decision and elects to appeal.


Under certain circumstances, a statutory filing period may be equitably tolled due to conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable tolling, as an example, is available where the claimant has actively pursued his judicial remedies but has filed a defective pleading during the statutory period, or where a claimant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  Jaquay v. Principi, 304 F.3d 1276, 1282-83 ( Fed. Cir. 2002).  The Federal Circuit Court specifically held in Bailey that equitable tolling in the paternalistic Veterans' benefits context does not require misconduct, such as trickery; however, Bailey does require the Appellant to have been "misled by the conduct of his adversary into allowing the filing deadline to pass."  Bailey, 160 F.3d at 1365; see also (William) Smith v. West, 13 Vet. App. 525 (2000).  There must be a cause and effect, i.e., the complainant relied to his/her detriment on something that VA did or should have done, but did not do.  See Cintron v. West, 13 Vet. App. 251, 257 (1999), citing Bailey, 160 F.3d at 1364.

But in Sears  v. Principi, 16 Vet. App. 244, 248 (2002), the Court held that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on his earlier claim, he has to show CUE in the prior denial of that claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.  But the dismissal should be without prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393 (2006).

The proper effective date for a claim reopened on the basis of new and material evidence, other than service treatment records (STRs), received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i) ; 38 C.F.R. §§ 3.400(q)(2), 3.400(r).

But when evidence, other than STRs, is received in the appeal period following a subsequent disallowance, resulting in a later grant of service connection, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1).

In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110  refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information, or evidence was received by VA. 38 C.F.R. § 3.1(r) . While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  That said, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by the claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Any communication or action indicating intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) .

In certain instances, the date of outpatient or hospital treatment or date of admission to VA or uniformed services hospital will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157.


Analysis

Here, the Veteran's representative has asserted that the September 2006 rating decision was clearly and unmistakably erroneous in not assigning an earlier effective date under the provision of 38 C.F.R. § 3.156(c)(1)(i).  

The Veteran filed a claim for entitlement to service connection for a nervous condition in July 1946.  In a September 1946 rating decision, the RO denied the Veteran's claim because nervousness was "not shown to have been treated during service or found at discharge."

On October 31, 2005, the Veteran submitted a claim to reopen for PTSD and bipolar disorder.  On May 18, 2006, the Veteran submitted service personnel records, including a February 1945 record indicating the Veteran received rest and relaxation (R & R) for eight days.  In a September 2006 rating decision, the RO granted entitlement to service connection for GAD with an evaluation of 30 percent effective October 31, 2005, the date of receipt of the claim.  

The Board notes that the September 1946 rating decision denying entitlement to service connection for a nervous condition was final.  The Veteran was properly notified of the decision by letter dated in September 1946, and mailed to his then-current address of record.  The evidence does not reflect, and he does not contend, that he was not notified of that September 1946.  And there is a presumption of administrative regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  VA need only mail notice or other correspondence to the Veteran's last address of record for this presumption to attach.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  This presumption of regularity in the administrative process may be rebutted only by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  And this requires showing, not only that the Veteran did not receive the notice or correspondence in question, but also that there was another viable address where he could have been reached.  Absent this, VA is entitled to rely on his address of record - particularly in this circumstance when, as mentioned, there is no dispute as to receipt of notice of that initial decision or concerning his then current address.  See Cross v. Brown, 9 Vet. App. 18, 19 (1996).  The Veteran did not appeal the September 1946 rating decision, and has not asserted that he appealed the decision.  Therefore, it became final.

The Veteran's representative asserts the February 1945 service personnel record indicating the Veteran received R & R substantiated the Veteran's original claim for a nervous condition filed in 1946.  See July 2012 letter.  The Veteran's representative states that the record shows the Veteran received R & R as listed on the original VA form 8-526 for nervousness and shell shock.  The representative noted that the Veteran's July 1946 claim for entitlement to service connection for a nervous condition was denied in a September 1946 rating decision.  The representative asserts that based on the Veteran submitting a service department record, his original 1946 claim should have been reopened.  The representative asserts that under 38 C.F.R. § 3.156(c), VA should have reconsidered the claim.  The representative noted that the record existed at the time of the 1946 rating decision and the Veteran gave the VA notice that the record existed (however, only one R&R was recovered).  Id.

38 C.F.R. § 3.156(c)  states:

(1) Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim. 

And,

(3) An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.

Effective from October 6, 2006, 38 C.F.R. § 3.156(c) was revised to include 38 C.F.R. § 3.156(c)(2), which states:

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source. 

As the September 2006 rating decision is dated prior to October 2006, 38 C.F.R. § 3.156(c) (as in effect prior to October 6, 2006) is applicable to the claim.  See Russell, 3 Vet. App. 313-14.  Reconsideration of the claim would have permitted the assignment of an effective date as early as the original claim.  38 C.F.R. § 3.156(c)(3).  

The evidence indicates the correct facts, as they were known at the time, were before the adjudicator at the time of the September 2006 rating decision granting entitlement to service connection for a nervous condition.  The Veteran's representative has not asserted that the correct facts were unknown at the time of the October 2006 rating decision.  In the July 2012 statement, the Veteran's representative noted that the Veteran filed his claim for service connection on October 31, 2005.  The representative noted that the Veteran did not appeal the September 1946 rating decision and the Veteran has not asserted that he filed a claim for entitlement to service connection for a psychiatric disability prior to October 31, 2005.  

The September 2006 rating decision granted entitlement to service connection for generalized anxiety disorder.  The September 1946 rating decision denied entitlement to service connection for a nervous condition.  Under Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam) (the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The Board notes that Clemons was decided after the September 2006 rating decision granting entitlement to service connection for GAD.  The Veteran's October 31, 2005, claim for PTSD could have been construed as claim to reopen his claim for a nervous condition.  However, the RO did not address the grant of entitlement to service connection for generalized anxiety disorder as a claim to reopen.  The Veteran's additional claims for acquired psychiatric disabilities, PTSD and bipolar disorder, were denied.  The Veteran never directly applied for service connection for GAD.  The grant was based on an April 2006 VA mental examination in which the examiner opined that the Veteran suffered from a moderate generalized anxiety disorder due to military service.  

Even if the Veteran's claim should have been construed as a claim to reopen his claim for entitlement to service connection for a nervous disorder, reconsideration was not warranted based on the February 1945 service personnel record.  The February 1945 service personnel record does not appear to have been in the claims file at the time of the September 1946 rating decision.  However, the Board finds that the record is not relevant.  A crucial element of the Veteran's claim that was missing in 1946 was evidence of a diagnosis of a nervous condition.  Although the Veteran asserted that he had R & R for treatment for a nervous condition, the September 1946 rating decision denied the Veteran's claim because the RO found the Veteran had not been diagnosed with nervousness.  The February 1945 service personnel record indicates the Veteran had R & R, but does not indicate he had been diagnosed with a nervous condition.  The September 2006 rating decision granted entitlement to service connection for GAD based specifically on an April 2006 VA mental examination in which the examiner opined that the Veteran suffered from a moderate generalized anxiety disorder due to military service.  The April 2006 VA examination report noted that the Veteran had been awarded the Purple Heart, Distinguished Flying Cross, an Air Medal, and the European African Middle Eastern Service Medal with 4 Bronze Stars.  The report also noted that the Veteran's plane was shot down during service.  The Veteran's awards and action in service were documented at the time of the September 1946 rating decision.  The Veteran's service treatment records were also in the file.  The February 1945 service personnel record is not directly pertinent to the issue of whether the Veteran had GAD that was related to service.  The Veteran's in-service experiences were already well documented in the claims file available at the time of the September 1946 rating decision.  The evidence the Veteran went on R & R is essentially cumulative of other evidence.  

Whether the Veteran's October 31, 2005 claim was construed as a claim to reopen his claim for entitlement to service connection for a nervous condition or as a new claim for GAD, the effective date would be the date of the Veteran's claim.  There is no evidence in the claim file, and the Veteran has not asserted, that he filed a claim for service connection for an acquired psychiatric disability after the September 1946 rating decision, and prior to October 31, 2005.  Thus, the date of receipt of the claim in October 31, 2005 was the earliest possible effective date.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i); (where a claim is received over a year after separation from service, the effective date is the date of receipt of the claim, or the date entitlement arose, whichever is later).

In applying the test set forth in Russell, there is no indication the RO did not have the correct facts available when initially adjudicating the claim, nor that the RO applied the law incorrectly.  Entitlement to service connection for GAD was granted based on an April 2006 VA opinion.  As the February 1945 service personnel record was not relevant to the Veteran's claim, reconsideration was not warranted.  Therefore, the evidence is against a finding of CUE in the September 2006 rating decision.  

The earliest possible effective date the Veteran could receive for the eventual grant of his claim was the date of his claim.  There is no evidence the Veteran filed an informal claim prior to October 31, 2006, and the Veteran has not asserted that he did.  As discussed above, as the February 1945 service personnel record was not relevant to the Veteran's claim, reconsideration of the claim was not warranted.  The Board notes that mere misinterpretation of facts does not constitute CUE. Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the error must be one that would have manifestly changed the outcome at the time it was made. Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  As there is no indication the RO did not have the correct facts available when initially adjudicating the claim, nor that the RO applied the law incorrectly, the Veteran's appeal to revise the September 2006 rating decision, which assigned an effective date of October 31, 2005, for the initial grant of service connection for GAD is denied.

IV.  Higher Rating

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt material to the determination is resolved in favor of the appellant.  38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the Veteran is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

"Staged" ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's GAD was assigned a 30 percent rating prior to April 26, 2011 and has had a higher 50 percent rating effectively since April 26, 2011, under the provisions of 38 C.F.R. § 4.130, DC 9400, of the General Rating Formula for Mental Disorders.  Under this General Rating Formula, a 10 percent rating is assigned where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9440 (2015). 

A 30 percent rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

The symptoms recited in the criteria in the Rating Schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  See also Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores are but one factor to be considered in conjunction with all the other evidence of record. 

According to DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.  See also QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994). 


Analysis

Prior to April 26, 2011

The Veteran's GAD is rated as 30 percent disabling, prior to April 26, 2011.  The Board finds that prior to April 26, 2011, the Veteran's GAD had, at worst, caused occupational and social impairment with occasional decrease in work efficiency due to symptoms such as anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  The Board finds that a rating in excess of 30 percent, prior to April 26, 2011, is not warranted.

In determining whether the Veteran meets the criteria for an increased rating, the Board must consider whether there is occupational and social impairment with reduced reliability and productivity due to his symptoms.  A May 2010 VA mental examination report indicated the Veteran had symptoms of generalized worry, occasional sleep disruption, and problems with attention and concentration related to worry.  The Veteran denied any periods of sustained remission of anxiety-related symptoms.  There were no inappropriate or reckless behaviors noted.  On examination, the Veteran denied any periods of sustained remission of anxiety-related symptoms.  The Veteran's psychomotor activity was mildly agitated and restless.  He was alert but slightly disoriented to time/date.  Remote and recent memory for personal events was somewhat impaired.  Overall demeanor was mildly defensive and agitated.  Speech was slightly pressured and word-finding difficulties were readily observable.  There was mild impairment in communication and thoughts due to the Veteran's lack of insight and poor attention.  The Veteran's thoughts were occasionally tangential.  He did not appear to experience auditory or visual hallucinations, but alluded to what may have been nocturnal illusions or extensions of a dream.  No delusions were elicited.  Judgment and insight appeared to be somewhat impaired.  The Veteran denied suicidal or homicidal ideation, intent, or plan.  At July 2011 VA treatment record noted that the Veteran's mood was anxious, but his affect was stable and appropriate.  No tearfulness was observed.  Ideation was generally relevant and goal-directed, although the Veteran's thought process were often tangential and concrete.  There was no evidence of suicidal ideation or hopelessness.  The Board observes that the medical evidence of record indicates the Veteran's most severe and disabling symptoms prior to April 26, 2011, included anxiety, chronic sleep impairment and mild memory loss.  

The May 2010 VA examiner concluded that the Veteran's GAD symptoms were at a moderate severity level with moderate social and industrial disability, unchanged from the prior examination.  Were the Veteran not already retired, the VA examiner believed that he would be able to tolerate the normal stress, schedule and interpersonal interactions inherent in any employment setting interactions without psychiatric decompensation and need for hospitalization.  The VA examiner specifically found the Veteran's depressive symptoms were consistent with his diagnosis of bipolar disorder, which was unrelated to military service.  The July 2011 VA treatment record indicated the Veteran continued to endorse moderate to severe symptoms of GAD, including excessive and uncontrollable worry.  

At the May 2010 VA examination, the Veteran had a GAF score of 60 due to generalized anxiety disorder.  The July 2011 VA treatment record noted the Veteran had a GAF score of 53 for all of his of psychiatric disabilities.  The Veteran's GAF scores indicated moderate symptoms or moderate difficulty in social or occupational functioning.  Although disability ratings are not assigned based solely upon GAF scores, the Board finds that the Veteran's GAF score indicating moderate symptoms is consistent with the criteria for a 30 percent rating.  

The Board finds that a preponderance of the evidence is against a finding of entitlement to a rating in excess of 30 percent is warranted.  The May 2010 VA examiner's findings, together with the symptoms discussed above, most nearly approximate a 30 percent rating for GAD, prior to April 26, 2011.  38 C.F.R. § 4.130 , DC 9440.  

The Board finds that Veteran's symptoms do not show occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  While the Veteran had some symptoms indicative of more severe symptoms such as somewhat impaired judgment and insight, and mild impairment of communication and thoughts, the Veteran's overall symptoms were consistent with the 30 percent rating assigned.  Moreover, although, as explained in Mauerhan, the Veteran need not have all or even most of the particular symptoms in order to warrant a certain rating, his symptoms do not tend to indicate occupational and social impairment with reduced reliability and productivity.  The May 2010 VA examination report noted that the Veteran had a close relationship with his daughter, who lived locally.  He continued to socialize daily with friends at the car dealership and senior center.  He regularly went out to eat and attend events and meetings at the DAV and VFW, with which he was very active.  See Mauerhan, 16 Vet. App. 436.  While the Veteran endorsed having a low mood, tearfulness, and occasional feelings of worthlessness and hopelessness, he denied suicidal ideation, intent or plan. 

In coming to these conclusions concerning the severity of his GAD, the Board has considered the lay statements by the Veteran regarding the severity of his disability in determining an appropriate disability rating under the benefit of the doubt doctrine.  38 C.F.R. §§ 4.3 , 4.7.  The Veteran is competent to report on factual matters of which he has firsthand knowledge, e.g., the Veteran's anxiety, and his statements regarding his experiencing these symptoms and their effect on his daily life and functioning are also credible, so ultimately probative.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  But where the Veteran had not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings - in particular, the mental status evaluations.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board finds that overall evidence does not more nearly approximate a rating in excess of 30 percent at any time prior to April 26, 2011.  38 C.F.R. §§ 4.3, 4.7.  Therefore, the Board finds that a preponderance of the evidence is against a rating higher than 30 percent for GAD prior to April 26, 2011.  See 38 C.F.R. §§ 4.3 , 4.7, 4.71a, DC 9440.  


Since April 26, 2011

From April 26, 2011, the Board finds that the Veteran's symptoms of GAD do not warrant a rating in excess of the currently assigned 50 percent rating.  The Board finds that from April 26, 2011, the Veteran's GAD has, at worst, caused occupational and social impairment with reduced reliability and productivity due to such symptoms as impairment of short and long-term memory, impaired judgment, impaired abstract thinking, and disturbances of motivation and mood. The Board finds that a rating in excess of 50 percent, from April 26, 2011, is not warranted.

In determining whether the Veteran meets the criteria for an increased rating, the Board must consider whether the Veteran had occupational and social impairment with deficiencies in most areas due to symptoms such as suicidal ideation, obsessional rituals, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, or inability to establish and maintain effective work and social relationships.

From April 26, 2011, the Board observes that the medical evidence of record indicates the Veteran's most severe and disabling symptoms included anxiety, irritability, chronic sleep disturbance, and increased social impairment.  An April 26, 2011, VA examination report indicated that the Veteran's anxiety was associated with restlessness, irritability, and sleep disturbance.  On examination, the Veteran was oriented to person, place, and time.  Both his long-term and short-term memory appeared to be grossly intact.  He did not exhibit any impairment of thought process or communication.  Rate and flow of speech were normal, with no irrelevant, illogical or obscure speech patterns noted.  The Veteran denied auditory and visual hallucinations, and no delusions were noted.  The Veteran's eye contact was good, and he did not exhibit or report any inappropriate behavior.  The Veteran had no history of suicide attempts and no history of psychiatric hospitalizations.  The Veteran stated that he was "terribly anxious" and depressed.  The Veteran did not endorse any current problems with impaired impulse control.  The VA examiner found the Veteran had moderate generalized anxiety disorder.  A September 2013 VA examination report indicated that the Veteran's symptoms of GAD included worry which was difficult to control, mild irritability, sleeping difficulty, and restlessness.  The VA examiner found the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The September 2013 VA examiner noted that social impairment due to generalized anxiety disorder was minimal.  The Veteran was fully independent in taking care of his personal needs.  He reported participating in social activities.  The Veteran had a depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

From April 26, 2011, the Veteran's GAF scores primarily ranged from 51 to 60, and are consistent with the criteria for a 50 percent rating.  At the April 2011 VA examination, the Veteran had a GAF score of 55.  A November 2011 VA treatment record noted a GAF score of 51.  The September 2013 VA examination report indicated the Veteran had a GAF score of 60 for GAD alone.  Although disability ratings are not assigned based solely upon GAF scores, a score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social or occupational functioning, which is consistent with a 50 percent rating.  The Veteran had one GAF score of 50, at an October 2011 VA mental treatment record, indicating serious symptoms or a serious impairment in social or occupational functioning.  However, the majority of the Veteran's GAF scores indicate he had moderate symptoms.  Moreover, the GAF score was for all of the Veteran's diagnosed psychiatric disabilities, including bipolar disorder, which is not service-connected.  

While the Veteran had serious symptoms of GAD, including nightmares, sleep disruption, depressed mood, constant worry, mild memory loss, and difficulty in establishing and maintaining effective social relationships, the Veteran's overall symptoms were consistent with the 50 percent rating assigned from April 26, 2011.  
Moreover, although, as explained in Mauerhan, the Veteran need not have all or even most of the particular symptoms in order to warrant a certain rating, his symptoms do not tend to indicate occupational and social impairment, with deficiencies in most areas.  At the April 2011 VA examination, the Veteran reported having passive suicidal ideation, but denied any intent or plan and stated his family and religion gave him hope.  A November 2011 VA treatment record noted that there was no evidence of suicidal ideation or hopelessness.  A January 2012 VA treatment record noted the Veteran denied suicidal ideation.  The September 2013 VA examiner noted there had been no psychiatric admissions, symptoms of psychosis or suicide attempts since the prior VA examination.  No suicidal ideation was noted.  See Mauerhan, 16 Vet. App. 436.  

At the September 2013 VA examination, the Veteran reported participating in social activities.  The September 2013 VA examiner found the Veteran continued to experience moderate symptoms of GAD.  The Veteran continued to demonstrate the knowledge, skills and abilities he used throughout his career as a car salesman.  His current moderate symptoms of generalized anxiety disorder alone would not preclude employment.  He continued to exhibit good social skills and an interest in others as well as in learning.  He was judged to be able to obtain and maintain employment which was substantially gainful.  The examiner found his symptom of GAD alone would not prevent gainful employment.

In coming to these conclusions regarding the severity of his GAD, the Board has considered the lay statements by the Veteran regarding the severity of his disability in determining appropriate disability rating under the benefit of the doubt doctrine.  38 C.F.R. §§ 4.3 , 4.7.  As noted above, the Veteran is competent to report on factual matters of which he has firsthand knowledge, e.g., the Veteran's anxiety, and his statements regarding his experiencing these symptoms and their effect on his daily life and functioning are also credible, so ultimately probative.  But where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings - in particular, the mental status evaluations.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board finds that overall evidence does not more nearly approximate a rating in excess of 50 percent at any time from April 26, 2011.  38 C.F.R. §§ 4.3, 4.7.  The VA mental examinations and medical evidence of record, together with the symptoms discussed above, most nearly approximate a 50 percent rating for GAD, from April 26, 2011.  38 C.F.R. § 4.130, DC 9400.  Therefore, the Board finds that a preponderance of the evidence is against a rating higher than 50 percent for GAD from to April 26, 2011.  See 38 C.F.R. §§ 4.3 , 4.7, 4.71a, DC 9400.  

Extraschedular Consideration

The Board additionally has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extra-schedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit-of-the-doubt rule applies to determinations of whether a symptom should be attributed to a service-connected condition.  To this end, the Board has attributed all potentially service-connected symptoms to the Veteran's service-connected condition in considering whether he is entitled to an extra-schedular rating.

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).


The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

According to Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Here, though, with respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's GAD with the established criteria found in the Rating Schedule for the disability shows that the rating criteria reasonably describe his disability level and symptomatology, as discussed above.  As examples, the rating criteria specifically contemplate his symptoms of anxiety and sleep impairment.  There is no indication the GAD result in any additional symptoms that fall so far outside the purview of the Rating Schedule as to render it inadequate.

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral still would not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless where Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's GAD does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  He has not been hospitalized for his GAD during the appeal period.  As to employment, the April 2011, May 2010, and September 2013 VA examiners specifically found the Veteran was employable and his symptoms of GAD alone would not prevent gainful employment.  Additionally, an effect on occupation is a symptom already contemplated in the assigned schedular rating for this disability.  38 C.F.R. §§ 4.1, 4.15.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, the Board notes that, according to the holding in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the benefit-of-the-doubt doctrine in accordance with the holding in Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



ORDER

The appeal to reverse or revise the September 2006 rating decision that assigned an effective date of October 31, 2005, for the initial grant of service connection for GAD is denied.

The claim of entitlement to a rating higher than 30 percent for the service-connected GAD prior to April 26, 2011, and to a rating higher than 50 percent since, also is denied.


REMAND

The Board finds that the Veteran's remaining claims for service connection, as secondary to his service-connected GAD, must be remanded for a new VA opinion.  He has asserted that he has bruxism, a genitourinary disorder, including urinary frequency, GERD, a digestive disorder, including constipation, and dizziness and/or lightheadedness secondary to the service-connected GAD.  

The RO obtained a March 2014 VA examination and a July 2014 VA opinion regarding the Veteran's service connection claims.  Once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  In this case, the Board finds the July 2014 VA opinion is not wholly adequate.  The VA examiner addressed whether the Veteran's disabilities and symptoms were the "direct or proximate result "of his service-connected generalized anxiety disorder.  However, service connection may be established on a secondary basis for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310(a) and (b).  As the July 2014 VA opinion did not address whether the Veteran's disabilities were aggravated by his service-connected GAD, the opinion is inadequate.  Two opinions are required in secondary service connection claims (concerning both causation and potential aggravation), and an opinion that something "is not related to" or "is not due to" does not answer the question of aggravation, only instead the question of causation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); Clayton v. Shinseki, No. 09-4628, 2011 WL 1882285 (Vet. App. May 18, 2011).  Therefore, additional opinions must be obtained.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

In regard to the Veteran's claim of entitlement to service connection for GERD, the March 2014 VA examination report indicated he was diagnosed with GERD in 2012.  The July 2014 VA examiner noted that the Veteran's claim of entitlement to service connection for chest pain was related to GERD symptoms.  However, the VA examiner did not address whether the Veteran's GERD was caused or aggravated by his service-connected GAD.  Consequently, a new opinion is necessary.

The issue of entitlement to a TDIU is inextricably intertwined with the Veteran's service-connection claims.  Accordingly, the claim of entitlement to a TDIU must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two or more claims are inextricably intertwined if resolution of one could have significant impact on the resolution of another).  A TDIU requires consideration of the impact of all service-connected disabilities on the Veteran's ability to obtain or retain substantially gainful employment, and hence questions related to such must be settled before the TDIU claim is addressed.  Consequently, the Board must defer consideration of this derivative TDIU claim.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Forward the claims file (including this decision and remand) to a VA clinician(s) of appropriate expertise.  Based on review of his record, and an examination if the clinician determines it is necessary, the examiner should provide opinions responding to the following:

a) Whether it is at least as likely as not (a 50% or greater probability) that the Veteran has bruxism, that is either (i) caused or (ii) aggravated by (increased in severity due to) his service-connected generalized anxiety disorder?  [The opinion must address aggravation.]

b)  Whether it is at least as likely as not (a 50% or greater probability) that the Veteran has a genitourinary disorder, including urinary frequency, that is either (i) caused or (ii) aggravated by (increased in severity due to) his service-connected generalized anxiety disorder?  [The opinion must address aggravation.]

c)  Whether it is at least as likely as not (a 50% or greater probability) that the Veteran has GERD that is either (i) caused or (ii) aggravated by (increased in severity due to) his service-connected generalized anxiety disorder?  [The opinion must address aggravation.]

d)  Whether it is at least as likely as not (a 50% or greater probability) that the Veteran has  a digestive disorder, including constipation, that is either (i) caused or (ii) aggravated by (increased in severity due to) his service-connected generalized anxiety disorder?  [The opinion must address aggravation.]

e)  Whether it is at least as likely as not (a 50% or greater probability) that the Veteran has a disability manifested by dizziness and/or lightheadedness that is either (i) caused or (ii) aggravated by (increased in severity due to) his service-connected generalized anxiety disorder?  [The opinion must address aggravation.]

If the VA examiner determines that the Veteran's generalized anxiety disorder did not cause, but aggravated, a disability, the examiner should specify, to the extent possible, the degree of pathology/impairment resulting from such aggravation.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  Then, in light of this and all other additional evidence, readjudicate these remaining claims of entitlement to service connection for bruxism, a genitourinary disorder, to include urinary frequency, GERD, a digestive disorder, to include constipation, and a disability manifested by dizziness and/or lightheadedness; also readjudicate the derivative claim for a TDIU.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


